Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson on September 27, 2021.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 5A is to be amended to be consistent with Figure 4 and show “wherein the frame wall overlaps the portion of the curved wall sized to fit within the channel of the elongated flexible body in an axial direction with respect to a central longitudinal axis of the support member such that a plane transverse to the central longitudinal axis intersects both the frame wall and the portion of the curved wall”.  This is currently supported in Figure 4 wherein a plane perpendicular to axis CA can exist that intersects both frame (244) and curved wall (242).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance: 

Claim 56 has been amended to further recite that the image obstruction detector detects a decrease in the obstruction of the operational component and terminate the cleaning routine in response to the detected decrease in the obstruction.  Applicant argues that given Banik’s failure to disclose how the cleaning routine is terminated and that the “blast” of cleaning solution connotes a quick or rapid burst, it would not be obvious to detect a decrease in the obstruction of the operational component and terminate the cleaning routine in response to the detected decrease in the obstruction.  This argument is persuasive.  Without impermissible hindsight, it would not be obvious to continue the supply of cleaning solution in Banik until a decrease in the obstruction of the operational component is detected.  Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, each and every element as now recited in claim 56, claim 56 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795